NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR DOUGLAS HERNANDEZ-                        No.    19-72408
ROSAS,
                                                Agency No. A070-158-485
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Oscar Douglas Hernandez-Rosas, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen for termination of proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and the

denial of a motion to terminate, Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir.

2020). We deny in part and dismiss in part the petition for review.

        Hernandez-Rosas’s contention that the agency lacked jurisdiction under

Pereira v. Sessions, 138 S. Ct. 2105 (2018), fails. See 8 U.S.C. § 1252(b) (1988)

(deferring to regulations to establish requirements to provide notice of the

deportation proceedings); 8 C.F.R. § 242.1(b) (1993) (not requiring the time or

place at which proceedings will be held to be included in the order to show cause);

see also Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (rejecting

contention that lack of hearing information in notice to appear deprived

immigration court of jurisdiction).

      We lack jurisdiction to review the BIA’s denial of sua sponte reopening

because Hernandez-Rosas does not otherwise raise a legal or constitutional error

that would invoke our jurisdiction. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th

Cir. 2016) (the court retains jurisdiction to review BIA decisions denying sua

sponte reopening for the limited purpose of reviewing the reasoning behind the

decision for legal or constitutional error).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                   19-72408